DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the Markush group “chosen from the following […] or else hydrophobic polymers with high molecular weight, and hydrogenated oils and fats […]”. This is a non-closed format which renders the scope of the claim indefinite.
Claim 1 recites the terms “meat flour” and “fur flour”. The terms render the claim indefinite.  These terms are not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 and 3 recite the limitation "wherein “n” is equal to […]" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2, 3 and 7 recite the limitation(s) "the additional coating layer” and “the coating materials”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the Markush group “chosen from among fats, […] or non-hydrogenated oils or fats, […] natural or synthetic paraffins, optionally comprising soluble or insoluble diluents.” This is a non-closed format which renders the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al. (US Patent No. 5,645,624).
In regard to claim 1, Naka et al. is directed to a coated product with controlled release (e.g. coating materials control dissolving out of fertilizer nutrients) [Abstract], in water or in the soil [Column 1, lines 9-13], of soluble active ingredients of agronomic and agricultural interest (e.g. soluble chemical fertilizers) [Column 4, lines 34-38], comprising a core that contains one or more active ingredients (e.g. fertilizer), said core being coated with at least one outer layer for control of release of the active ingredient or ingredients [Abstract] and where at least one layer comprises one or more canalizing agents that determine the rate of release of the active ingredient or ingredients [Column 3, lines 52-59], wherein the canalizing agent is a hydrophobic polymer with high molecular weight (e.g. non-water-

In regard to claim 2, Naka et al. disclose a product wherein "n" is equal to 1 and in that the additional coating layer is a layer of thickening of the core (e.g. a coating thickness of 15-50 µm) [Claim 6].

In regard to claims 3-4, Naka et al. disclose a product wherein "n" is equal to 2 and in that the additional coating layers are a mechanical-reinforcement layer and a layer of smoothing and/or thickening of the core underlying the reinforcement layer (e.g. polycaprolactone and low molecular weight wax) [Column 4, lines 14-16].

In regard to claim 6, Naka et al. disclose the canalizing agent (e.g. first coating material) present in quantities of 8% (w/w), of the end product [Column 7; Table 1].

In regard to claim 7, Naka et al. disclose coating materials which reduce the hygroscopicity of the active ingredients (e.g. a water-insoluble layer) [Column 1, line 62].

In regard to claims 8-9, Naka et al. disclose a product in the form of a granule (e.g. a uniformly coated fertilizer granule) [Column 4, lines 46-54].

In regard to claims 10-11, Naka et al. disclose a product wherein the layer for control of release is at least one non-water-soluble or water-repellent low-melting material (e.g. a water-insoluble second layer containing at least one slowly biodegradable polymer selected from the group consisting of a 

In regard to claim 12, Naka et al. disclose a mechanical reinforcement layer in the form of an elastic layer comprising water-soluble or non-water-soluble polymers (e.g. cellulose derivative include nitrocellulose, ethyl cellulose and triacetyl cellulose) [Column 3, lines 1-6].

In regard to claims 13-16, Naka et al. disclose core active ingredient(s) such as macro-element chemical fertilizers such as ammonium sulfate, ammonium nitrate, urea, sodium nitrate, ammonium phosphate, and potassium phosphate used individually or in combination (e.g. at least two different active ingredients) [Column 4, lines 34-38].

In regard to claim 17, Naka et al. teaches the product according to claim 1 (see rejection above) which is considered a commercial article (e.g. a granular fertilizer for agriculture or gardening) [Column 1, lines 5-7].

Claims 1 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Chinese Patent Publication No. 105152781 A).

In regard to claims 1 and 26-27, Han et al. disclose a coated product with controlled release [Abstract], in soil [Page 5, First Paragraph], of soluble active ingredients of agronomic and agricultural interest comprising that contains one or more active ingredients (e.g. the masterbatch pellet comprising soluble fertilizer materials) [Page 4, First Paragraph], said core (e.g. pellet) being coated with at least one outer layer for control of release of the active ingredient or ingredients (e.g. amino acid mother liquid outer layer) [Page 4, Second Paragraph], wherein at least one layer comprises one or more canalizing agents that determine the rate of release of the active ingredient or ingredients, and wherein the .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 2) the Naka reference does not disclose a multi-layered granular fertilizer which would comprise one of the compounded listed in amended claim 1 as a canalizing agent. This argument is not persuasive. Naka discloses coating the outer layer of the core material for control of release of the active ingredient or ingredients which determine the rate of release of the active ingredient or ingredients [Column 3, lines 52-59], wherein the canalizing agent is a hydrophobic polymer with high molecular weight (e.g. non-water-soluble polymers cellulose derivative include nitrocellulose, ethyl cellulose and triacetyl cellulose) [Column 3, lines 1-6].

Applicant’s arguments with respect to the newly added claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 24, 2022